Allowability Notice
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the combination of prior comprising Pacor, Frazier, Zavesky, Ricciardi, and Gupte fail to teach, suggest, or disclose the limitations of claim 1 when viewed as a whole. In particular, combination of prior art fails to render obvious the limitations (i.e., obtaining a live video stream from each of a plurality of mobile phone devices resulting in a plurality of live video streams, the plurality of live video streams being associated with a common event, wherein each mobile phone device of the plurality of mobile phone devices is camera-enabled; aggregating the plurality of live video streams to generate a composite video stream for presenting the common event; sending the composite video stream to a communication device for a first presentation of the composite video stream of the common event on a first screen of the communication device; providing a graphical user interface to the communication device, wherein the graphical user interface is presented by the communication device with the presentation of the composite video stream of the common event; receiving a first user-generated input from the communication device via the graphical user interface, wherein the first user-generated input comprises a request to adjust the presentation of the common event by providing a selection of a moving object and a first change in location of the communication device; receiving a first change in geographic location of the communication device, wherein the communication device determines the first change in geographic location by detecting that the communication device has moved from a first geographic location to a second geographic location of the communication device and determining that the first geographic location is different than the second geographic location; determining the first change in geographic location indicates a user has moved closer to the moving object resulting in a determination; adjusting the composite video stream according to the selection of the moving object, the first change in geographic location to generate a first adjusted composite video stream, and wherein the adjusting of the composite video stream comprises rendering the first adjusted composite video stream to show that the user has a change in virtual location from a first virtual location that corresponds to the first geographic location to a second virtual location that corresponds to the second geographic location and magnifying the moving object in response to the determination, wherein each image of the first adjusted composite video stream includes a magnification of the moving object within the common event; and providing the first adjusted composite video stream to the communication device for overlaying a second presentation of the first adjusted composite video stream of the common event on a second screen of the communication device that includes the magnification of the moving object simultaneously over the first presentation of the composite video stream on the first screen of the communication device”) when viewed as a whole. The claims are not taught or suggested by the combination of prior comprising Pacor, Frazier, Zavesky, Ricciardi, Baldwin, and Gupte when taking the claim as a whole.  Additionally, said prior art references also fail to disclose the limitations of independent claims 12 and 19 that recite limitations which are similar in scope to claim 1.
In particular, with respect to Pacor, Frazier, Zavesky, Ricciardi, and Baldwin, Pacor, and Gupte describes or suggests receiving a first change in geographic location of the communication device, wherein the communication device determines the first change in geographic location by detecting that the communication device has moved from a first geographic location to a second geographic location of the communication device and determining that the first geographic location is different than the second geographic location; determining the first change in geographic location indicates a user has moved closer to the moving object resulting in a determination; adjusting the composite video stream according to the selection of the moving object, the first change in geographic location to generate a first adjusted composite video stream, wherein the adjusting of the composite video stream comprises rendering the first adjusted composite video stream to show that the user has a change in virtual location from a first virtual location that corresponds to the first geographic location to a second virtual location that corresponds to the second geographic location and magnifying the moving object in response to the determination, wherein each image of the first adjusted composite video stream includes a magnification of the moving object within the common event; and providing the first adjusted composite video stream to the communication device for overlaying a second presentation of the first adjusted composite video stream of the common event on a second screen of the communication device that includes the magnification of the moving object simultaneously over the first presentation of the composite video stream on the first screen of the communication device. With respect to geographic location, the cited portions of Pacor do not describe or suggest presenting the zoomed image of the video feed a same time as another presentation of the video feed or that the video feed can be adjusted according to a change in location of the mobile device. For example, Pacor paragraph 0076-0079 teaching the device location is different from the physical gestures used by the user of the device receiving video streams for controlling the streams and zooming. For example, based on Pacor’s disclosure, a person may be at the same location, based on a determined location, yet still be able to control the streams and zooming such as with a set-top box or a mobile device at the same location. Additionally, Frazier, Zavesky, Ricciardi, Baldwin and Gupte do not render claims 1 or obvious when combined with Pacor. Further, the cited portions of Pacor, Frazier, Zavesky, Ricciardi, Baldwin, and Gupte do not render independent claim 12, which recites, similar features.   Therefore, the combination of prior art of record fails to disclose, teach, or suggest the deficiency when taking the independent claims and their dependent claims as a whole to render the claims obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421